Title: To Alexander Hamilton from James McHenry, 21 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 21, 1799. “The house of Panton and Leslie, of Pensacola, had several trading establishments, for supplying the Indians with goods, within that part of the territory of the United States, lately evacuated by Spain, agreeably to Treaty. As these Gentlemen established, and carried on their trade with the Indians, under the protection of Spain, they expect their agents, will be permitted, to collect the debts, owing to them among the Indians, and to close their mercantile transactions, without interruption from our garrisons. Considering the expectation to be reasonable, I informed Brigadier General Wilkinson in a letter dated the 31st. January last ‘that it was proper the Agents of Panton and Leslie, be permitted, to proceed, in the course of winding up the business, and collecting the debts, owing to that house.’ I have no doubt, if my letter has been recieved, by the General, that the necessary orders, have been issued, to the officers commanding on the Mississippi; Lest however my letter may not have been recieved, and to guard against any improper conduct of the Military officers in that quarter, you will be pleased, to issue such orders, as may secure to the agents of Panton and Leslie, all necessary and proper freedom, in the lawful prosecution of their business. I think it of some consequence, not to give offence to these Gentlemen, but to aid them, as far as it can be done with propriety. It has been too much a practice, with the commandants of Garrisons on the frontiers, to hold talks, with Indian tribes, and play parts, which belong exclusively, to the civil officers, employed to superintend the Indian affairs. This has consequently attracted to the Garrisons, numbers of Indians, and occasioned great and unnecessary expenditures of the public provisions. You will be pleased to issue such instructions on this subject, as will prevent as much as possible the continuance of such practices, and oblige the military officers, to refer the Indians in all matters, relating to their national affairs, or grievances, to the Governor of the North Western territory, and Governor of the Mississippi territory, or the temporary Indian agent, nearest to their post, as the case may require. It will also be proper, that you instruct the Commandants of Posts in the Mississippi territory, to furnish on the order of Governor Serjeant, when the same can be spared, such rations for the Indians, who may visit the said posts, as he may from time to time direct.…”
